                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

FATHIREE ALI,

              Plaintiff,

v.                                                               No. 19-10260

STEVEN SIMMONS, et al.,

           Defendants.
___________________________________/

     ORDER TRANSFERRING CASE TO THE WESTERN DISTRICT OF MICHIGAN

       Plaintiff Fathiree Ali is a prisoner incarcerated at the Lakeland Correctional

Facility, located in Branch County, Michigan. The pro se complaint names seven

defendants, all of whom are Michigan Department of Corrections employees working at

the Bellamy Creek Correctional Facility, located in Ionia County, Michigan. The

complaint concerns events alleged to have occurred at the Bellamy Creek facility. For

the reasons that follow, the case will be transferred to the United States District Court

for the Western District of Michigan.

       The determination of the proper venue for a civil action in federal court is

“generally governed by 28 U.S.C. § 1391.” Atlantic Marine Const. Co. v. U.S. Dist. Court

for W. Dist. of Texas, 571 U.S. 49, 55 (2013). The general venue statute provides that:

       A civil action may be brought in—

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, or a substantial part of property that is
       the subject of the action is situated; or
       (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). “[T]he court must determine whether the case falls within one of

the three categories set out in § 1391(b). If it does, venue is proper; if it does not, venue

is improper, and the case must be dismissed or transferred under § 1406(a).” Atlantic

Marine Const. Co., 571 U.S. at 55. If venue is not proper in the district where a case is

filed, but would be proper in another district, “a district court has the power to sua

sponte transfer [the] case” under section § 1406(a). Cosmichrome, Inc. v. Spectra

Chrome, LLC, 504 F. App’x 468, 472 (6th Cir. 2012).

       Ionia County is part of the Western District of Michigan. 28 U.S.C. § 102(b)(1).

The complaint alleges that all the defendants reside in Ionia County and that all the

events forming the basis for the complaint occurred in Ionia County. Based on these

facts, the case should have been filed in the Western District of Michigan, and the court

concludes that the interests of justice would be served by transfer. See 28 U.S.C. §

1406(a) (“The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.”). Accordingly,

       IT IS ORDERED that the Clerk of the Court shall TRANSFER this case to the

United States District Court for the Western District of Michigan.

                                             s/Robert H. Cleland
                                             ROBERT H. CLELAND
                                             UNITED STATES DISTRICT JUDGE


Dated: February 14, 2019



                                                2

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 14, 2019, by electronic and/or ordinary mail.
                                                                           s/Lisa Wagner
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522


S:\Cleland\Cleland\HEB\Staff Attorney\19-10260.ALI.transfer.to.WDMI.BEB.HEB.docx




                                                                                   3

